39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Edna THOMAS, as a representative of and for and on behalf ofall persons employed in non-exempt entry levelpositions by Southwestern Bell, Appellant,v.SOUTHWESTERN BELL TELEPHONE COMPANY, Appellee.
No. 94-1585.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 26, 1994.Filed:  Nov. 10, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Edna Thomas brought this employment discrimination action against Southwestern Bell Telephone Company claiming that it had discriminated against her on the basis of race in violation of Title VII and 42 U.S.C. Sec. 1981.  Concluding that Thomas had failed to present evidence establishing a discrimination claim under either Title VII or section 1981, or a retaliation claim, the district court1 granted summary judgment to Southwestern Bell.  Thomas appeals.  Having carefully reviewed the record, we conclude that the district court's opinion is clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri